                        fn             tlintteti States;            Court
                        :lfor          ^ontl^em Biotritt oC (fleorsta
                                       igmtifidotcit l9tiitsitott

              ANDREW WILLIAM ECKERD,

                         Petitioner,                        CIVIL ACTION NO.: 2:18-cv-42


                   V.



              CLINTON PERRY,

                         Respondent.



                                                ORDER


                  After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge's Report and

              Recommendation.     Dkt. No. 17.    Petitioner Andrew Eckerd


              (^^Eckerd") did not file Objections to this Report and

              Recommendation.


                   Accordingly, the Court ADOPTS the Magistrate Judge's Report

              and Recommendation as the opinion of the Court, DISMISSES

              without prejudice Eckerd's 28 U.S.C. § 2254 Petition, and

              DIRECTS the Clerk of Court to CLOSE this case and enter the


              appropriate judgment of dismissal.        The Court DENIES Eckerd in




A0 72A
(Rev. 8/82)
              forma pauperis status on appeal and a Certificate of

              Appealability.

                   SO ORDERED, this          day of                   2019




                                       HON/ LISA GODBEY WOOD, JUDGE
                                          TED STATES DISTRICT COURT
                                        )UTHERN DISTRICT OF GEORGIA




AO 72A
(Rev. 8/82)
